Citation Nr: 0121242	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  99-00 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service connected atherosclerotic heart disease, 
coronary arteriosclerosis.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to July 
1962.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from an October 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas.  That 
rating decision, in pertinent part, granted service 
connection for atherosclerotic heart disease; coronary 
arteriosclerosis, assigning an initial rating of 30 percent 
for that disorder.  The veteran perfected an appeal as to the 
initial rating.

The Board, in a December 2000 decision, denied the veteran's 
claim for an initial disability rating in excess of 30 
percent for service connected atherosclerotic heart disease, 
coronary arteriosclerosis.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") which, in 
March 2001, issued an Order which vacated the December 2000 
Board decision with respect to that issue and remanded the 
case to the Board for proceedings consistent with the 
Appellee's Unopposed Motion.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  Service-connected atherosclerotic heart disease, coronary 
arteriosclerosis, is compensated with dyspnea, weakness, and 
perspiration at seven METS; there has been no episode of 
acute congestive heart failure shown from 1997 to 2000 and no 
findings of left ventricular dysfunction.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
service-connected atherosclerotic heart disease; coronary 
arteriosclerosis; have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellee's Motion pointed out that while the appeal was 
pending, the Veterans Claims Assistance Act of 2000 (VCAA) 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was enacted.  The 
Act, in pertinent parts, eliminated the concept of a well-
grounded claim and imposed on VA new duty to assist and 
notice obligations.  In regard to the issue of increased 
initial evaluation presently before us, the Board finds that 
that issue is adequately developed for appellate review, and 
need not be remanded to the RO for initial review in light of 
the VCAA.  The duty to assist has been met in that the RO has 
secured all pertinent records, both VA and private, of which 
it had notice and has arranged for an adequate VA examination 
to evaluate the claim.  The veteran has not identified any 
additional records that would aid in substantiating his 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)).

Furthermore, in the statement of the case and supplemental 
statements of the case the RO has met the notice requirements 
of the VCAA.  The record as it now stands provides ample 
evidence to decide the issue of the proper initial disability 
evaluation for the veteran's service connected 
atherosclerotic heart disease; coronary arteriosclerosis.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

At an April 1998 hearing before a VA hearing officer, the 
veteran claimed service connection for heart disease 
secondary to nicotine dependence which he developed in 
service.  Service connection, for atherosclerotic heart 
disease; coronary arteriosclerosis; due to or as a result of 
service-connected nicotine dependence, was granted in a 
October 1998 rating decision and a 30 percent evaluation was 
assigned for the disorder under Diagnostic Code 7005.  The 
veteran perfected a timely appeal to the Board of the initial 
rating assigned for the disorder.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a "distinction between an original rating and a 
claim for an increased rating" and this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (emphasis in original).  For instance, where a veteran 
appeals the initial assignment of disability rating, the 
statement of the case should treat the appeal as one 
expressing disagreement with the original rating award and 
not as one for an increased evaluation because "this 
distinction is not without importance in terms of VA 
adjudicative actions".  Fenderson, 12 Vet. App. at 132.

Moreover, the distinction "may be important . . . in terms 
of determining the evidence that can be used to decide 
whether an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  For example, the rule 
articulated in Francisco v. Brown -- that, where an increase 
in the disability rating is at issue, the present level of 
the veteran's disability is the primary concern -- does not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, the evidence 
contemporaneous with the claim and the initial rating 
decision granting service connection should be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the appeal of the initial 
rating assigned for a disability, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In this case, the RO phrased the issue as "evaluation of 
atherosclerotic heart disease; coronary arteriosclerosis", 
rather than as one for an "increased" rating in a June 2000 
supplemental statement of the case.  In addition, the veteran 
has been provided with notice of the rating criteria 
pertaining to atherosclerotic heart disease; coronary 
arteriosclerosis in the statement of the case and 
supplemental statement of the case.  Accordingly, the Board 
concludes that the veteran's rights of due process have been 
ensured in this regard.

Concerning the relevant evidence and the rating criteria, the 
disorder is rated under Diagnostic Code 7005 for 
arteriosclerotic heart disease (coronary artery disease).  
Under this criteria, the assigned 30 percent rating 
contemplates that a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
The next higher or 60 percent rating may be assigned where 
there has been more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
The highest or 100 percent rating is warranted where with 
documented coronary artery disease resulting in:  Chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (2000).  The rating criteria specifies,

One MET (metabolic equivalent) is the 
energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight 
per minute.  When the level of METs at 
which dyspnea, fatigue, angina, 
dizziness, or syncope develops is 
required for evaluation, and a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.

38 C.F.R. § 4.104, Note (2).

In this case, a September 1998 VA examination report shows 
that the VA examiner expressed in METs the level of activity 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope.  Specifically, the examiner noted that the veteran's 
service-connected atherosclerotic heart disease; coronary 
arteriosclerosis; was compensated with dyspnea, weakness, and 
perspiration at seven METS.  The examiner noted that the 
veteran reported shortness of breath when he walked 2-3 
blocks on level ground at normal pace and that he complained 
of occasional bouts of irregularity of the heart with 
weakness of his arms and sweating sensations of his face.  
The examiner also noted that the veteran had not had chest 
pain, was not having chest pain on the day of the 
examination, and had not been in congestive heart failure.

The Board notes that the examiner's estimation of dyspnea, 
weakness, and perspiration at seven METS meets one of the two 
alternate criteria for the 30 percent rating.  The other 
criteria -- evidence of cardiac hypertrophy or dilatation on 
electrocardiogram (ECG), echocardiogram, or x-ray -- was not 
shown by the evidence of record.  Specifically, the April 
1998 letter from the veteran's private physician, T. C. W., 
M.D., did not describe cardiac hypertrophy or dilatation and 
the heart was specifically found as normal in size or not 
enlarged on chest x-rays in April 1997 (private), September 
1998 (VA), and April 2000 (VA).  However, because the first 
criterion was met by the September 1998 VA doctors METS 
estimation, the RO properly assigned the 30 percent rating.

The medical evidence shows that the criteria for the next 
higher or 60 percent rating are not met in this case.  An 
episode of congestive heart failure was not shown in the past 
year.  The September 1998 examiner noted that the veteran had 
not experienced congestive heart failure and congestive heart 
failure is not shown by the detailed reports, including three 
ECG reports dated in April and October 1997, from Dr. W. 
which span 1997-1998, the year prior to the veteran's April 
1998 claim.  Moreover, the METS criterion for the 60 percent 
rating were not satisfied because the September 1998 
examination report showed that the METS workload criterion 
for the 30 percent rating applied in this case.  Finally, 
there is no evidence of left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent noted in any of the 
medical reports including the April 1998 letter from Dr. W. 
and the three accompanying ECG reports.  In the April 1998 
letter, Dr. W. noted that at the time of hospitalization for 
angina pectoris in April 1997, "findings of catheterization 
revealed a normal left ventricular end diastolic pressure."  

Based on these findings derived from the medical evidence in 
this case, the Board concludes that the preponderance of the 
evidence is against the appeal for an initial rating higher 
than 30 percent for service-connected atherosclerotic heart 
disease; coronary arteriosclerosis, and the 30 percent 
initial rating has been appropriately assigned.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005.  Accordingly, the appeal for a 
higher initial rating must be denied.







	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating higher than 30 percent for 
service-connected atherosclerotic heart disease; coronary 
arteriosclerosis is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

